—Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered April 6, 2000, convicting him of bail jumping in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s right to challenge the indictment on the ground of selective prosecution was forfeited by the entry of his plea of guilty (see, People v Rodriguez, 55 NY2d 776; People v Gerber, 182 AD2d 252, 261).
The defendant’s remaining contention is without merit. Ritter, J.P., Feuerstein, O’Brien, H. Miller and Townes, JJ., concur.